DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Roblin reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘a second portion of the signal portion’ but it is unclear how there can be a ‘second portion’ without having a ‘first portion’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Roblin et al. (US 2010/0140108).
Regarding claim 1, Brown teaches a dynamic sensor device (Abstract; 20) comprising: 
Brown is silent on a signal interface that includes a radio transceiver configured to receive user input sent over a communication network, and a second portion of the signal interface configured to release at least one predetermined signal of a plurality of predetermined signals based on the user input;
Azer a system of medical sensors (Paragraph 0018) which include a signal interface that includes a radio transceiver configured to receive user input sent over a communication network, and a second portion of the signal interface configured to release at least one 
Brown teaches a reaction portion (at least 70) comprising a biological-based or chemical-based ink (Paragraphs 0016-0017) that reacts in response to the at least one predetermined signal released by the second portion of the signal interface to yield a reaction (Paragraphs 0016, 0019, and 0027; the reagent ink); 
an electrode (at least 76 and 80 and 84) adjacent to the reaction portion (Figure 1; elements of the same system can all be considered adjacent each other) that detects the reaction by the biological-based or chemical-based ink in the reaction portion in response to the at least one predetermined signal (Paragraphs 0016, 0019, and 0027) and generates a detection signal upon detection of the reaction (Paragraph 0018: the processor tracks the amount of time it takes for fluid to travel between electrodes, the electrodes must inherently send a signal to the processor to communicate; If a processor communicates with an electrode in some manner, the processor must receive a signal from the electrodes in order to analyze. Thus implicitly some ‘detection signal’ would be generated by the electrodes; Further per Paragraph 0022: ‘the redox reactions occur, and a current is generated and sent to the processor. The processor determines which new test sensor version is being used based on the amount of current generated during the redox reactions’ thus showing a signal being sent to the processor, the current is generated from/by the electrode given the reaction occurs because of the electrode and ‘no reaction will occur because the applied potential is too low. Thus, no current is generated.’ if there is no reaction no current/signal is generated thus the electrode detects the “reaction” and sends a signal upon “detection of the reaction”); and 

It would have been obvious to one of ordinary skill in the art to have modified Brown with Azer because it allows for quicker analysis by allowing for remote usage (Paragraphs 0003 of Azer).
Brown is silent on the porous membrane.
Roblin teaches sensor device (see background of invention) including a porous membrane layer (4) comprising an adhesive substrate (9) attachable to the second portion of the signal interface to receive the at least one predetermined signal from the second portion of the signal interface (Paragraph 0089; examiner notes this would be attached the second portion of the signal interface as taught by Brown in view of Azer to receive the signal from Brown in view of Azer).
It would have been obvious to one of ordinary skill in the art to have modified Brown with Roblin because it aids in preventing dust/contaminants from entering the structure (Paragraph 0072 of Roblin).
Regarding claim 3, Brown teaches wherein the reaction by the biological-based or chemical-based ink includes a change in an electronic state that is detectable by the electrode (Paragraph 0021-0022 and 0024-0026).
Regarding claim 4, Brown teaches wherein an extent of the change in electronic state correlates to a measurement of the at least one predetermined signal to which the biological-based or chemical-based ink reacts (Paragraph 0021-0022 and 0024-0026).
Regarding claim 5, Brown teaches wherein the detection signal generated by the electrode indicates the extent of the change (Paragraph 0021-0022 and 0024-0026).
Regarding claim 6, Brown teaches further comprising a signal conditioning circuit that transduces the detection signal from the electrode (Paragraph 0021-0022).
claim 7, Brown teaches further comprising a microcontroller that modifies the detection signal from the electrode to yield a detection modified signal (Paragraph 0021-0022).
Regarding claim 8, Brown teaches wherein the communication signal emitted by the radio transceiver of the signal interface is further based on the modified detection signal by the microcontroller (Paragraph 0021-0022).
Regarding claim 9, Brown teaches wherein the modified signal is based on an analysis by the microcontroller, the analysis regarding the reaction by the biological-based or chemical-based ink (Paragraph 0021-0022).
Regarding claim 10, Brown teaches wherein the modified signal is based on preprogrammed settings of the microcontroller (Paragraph 0021-0022).
Regarding claim 11, Brown teaches wherein the preprogrammed settings are based on previous analyses by the microcontroller (Paragraph 0021-0022).
Regarding claim 12, Brown teaches wherein the preprogrammed settings are customized based on a user input received by the radio transceiver of the signal interface (Paragraph 0021-0022).
Regarding claim 13, Brown is silent on the communications network. Azer teaches wherein the radio transceiver of the signal interface further receives the user input, the user input having been sent over a communication network from an electronic device (Paragraphs 0018, 0020, 0023, and 0039-0041). It would have been obvious to one of ordinary skill in the art to have modified Brown with Azer because it allows for quicker analysis by allowing for remote usage (Paragraphs 0003 of Azer).
Regarding claim 17, Brown teaches wherein the biological-based or chemical-based ink is disposed in the reaction portion in a manner as to come into contact with the at least one predetermined signal when the at least one predetermined signal is present in at least one of wearer skin, environment surrounding the reaction portion, and a foreign object that contacts the reaction portion (Paragraphs 0016, 0019, and 0027; environment surrounding the reaction .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Roblin et al. (US 2010/0140108) as applied to claim 1 above and in further view of Lewis et al. (US Patent No. 6773671).
Regarding claim 14, Brown is silent on the ink being disposed in a pattern. Lewis teaches wherein the biological-based or chemical-based ink is disposed in a pattern within the reaction portion, and wherein the reaction by the biological-based or chemical-based ink in response to the at least one predetermined signal includes a visual change to the pattern (Column 1, Line 61-Column 2, Line 27; ‘In another embodiment, the indicator comprises an optically detectable pattern capable of Signaling to or being detected by an optical detector in the test port. In preferred embodiments, the optically detectable indicator comprises a pattern formed by a printable ink’). It would have been obvious to one of ordinary skill in the art to have modified Brown with Lewis because it reduces the need for a complex or expensive port/test strip design as well as providing a device that is able to have a multiplicity of testing functions (Column 1, Lines 61-58 of Lewis).
Regarding claim 15, Brown is silent on the biological-based or chemical-based ink being disposed in a pattern. Lewis teaches wherein the pattern is recognizable by a camera or electronic reader (Column 1, Line 61-Column 2, Line 27; ‘In another embodiment, the indicator comprises an optically detectable pattern capable of Signaling to or being detected by an optical detector in the test port. In preferred embodiments, the optically detectable indicator comprises a pattern formed by a printable ink’). It would have been obvious to one of ordinary skill in the art to have modified Brown with Lewis because it reduces the need for a complex or expensive port/test strip design as well as providing a device that is able to have a multiplicity of testing functions (Column 1, Lines 61-58 of Lewis).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Roblin et al. (US 2010/0140108) as applied to claim 1 above and in further view of Romito et al. (US Patent No. 4382063).
Regarding claim 16, Brown is silent on the olfactory/tactile change. Romito teaches wherein the reaction by the biological-based or chemical-based ink includes an olfactory change or a tactile change (Column 3, Lines 33-40; Column 4, Lines 47-57; the compound/gas produced from the reaction has an olfactory change). It would have been obvious to one of ordinary skill in the art to have modified Brown with Romito because it adds an additional indicator beyond just a visual one thus aiding in the diagnosis and further because Romito teaches that inks reacting to form a gas is known in the art (Column 1, Lines 53-61 of Romito).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791